 HEINTZ MANUFACTURING COMPANY183Heintz Manufacturing CompanyandInternationalUnion, UnitedAutomobile, Aircraft & AgriculturalImplementWorkers ofAmerica, AFL-CIO, Petitioner.Case No. 4-RC-2898. July 12,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Samoff, hearing.officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer is engaged in the manufacture of diverse metal prod-ucts,- such as stainless steel beer barrels, coca-cola syrup containers,skate wheel blanks, steel sink cabinets, dishwashers, television cabinets,ship hatches, manhole covers, refrigerator doors, automotive parts,aircraft parts, and dies, jigs, and fixtures.The Employer's plantinvolved herein is located in Philadelphia, Pennsylvania.The Employer and the Intervenor 1 have had a continuous bargain-ing relationship since 1939.Currently they are parties to a 2-yearcontract, which they assert as a bar to the instant proceeding.ThePetitioner contends that this contract is a premature extension of anearlier agreement which expired April 19, 1956, and, therefore, its No-vember 9,1955, petition is timely filed.On April 20,1953, the Employer and the Intervenor executed a 3-yearcontract to remain in effect until April 19, 1956, and containing anautomatic renewal clause.On August 13, 1955, in the third year oftheir 1953 agreement, the Employer and the Intervenor executed a newcontract to remain in effect to August 12, 1957, with a provision forautomatic renewal thereafter.The Employer and the Intervenor claim that their 3-year 1953 agree-ment was of unreasonable duration and, therefore, not a bar in itsfinal year.They correctly state that the premature extension doctrinedoes not apply to contracts executed during, and extending, the termof another agreement, where the earlier agreement was not itself a barat the time the new one was consummated.2 Thus, the issue here iswhether the 1953 3-year contract was of reasonable duration.iHeintz Employees'Union.2 Pasco PackingCo., 106 NLRB 1223;Cushman's Sons, Inc.,88 NLRB 121.116 NLRB No. 16. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that any party asserting a contract of morethan 2 years' duration as a bar must establish that a substantial portionof the industry involved is covered by agreements of such length.3Accordingly, as the Petitioner herein argues the validity of the 3-yearagreement, for contract-bar purposes, it is incumbent upon it to provethe bargaining practices of the industry into which the Employer'sbusiness falls.The Petitioner contends that the Employer's entire operations fallwithin the limits of four industries as outlined in the Standard In-dustrial ClassificationManual,' namely : the aircraft and parts in-dustry; the automobile parts industry; the metal stamping, coating,and engraving industry; and the miscellaneous fabricated industry.Contracts have been found to bar representation elections for 3 years inthe aircraft parts industry 5 and for 5 years in the automobile partsindustry.6However, the Board has never, as yet, decisionally recog-nized contracts of longer than 2 years' duration in either the metalstamping or miscellaneous fabricating industries.The products manufactured by the Employer in the years 1952-55,-inclusive, fall into 13 general classifications.They are as follows :(1)Automotive ; (2) dies, jigs, and ,fixtures ; (3) television cabinets;'(4) evaporators and evaporator stampings; (5) cold formed products;(6) aircraft stampings and assemblies; (7) appliances; (8) cabinetsand dishwashers; (9) shipwork doors, hatches; (10) specialty andmiscellaneous stampings; (11) research and development; (12) con-tainers and vending machines; (13) sundries.The Employer further'broke down its classification of dies, jigs, and fixtures into sales tocompanies engaged in aircraft, appliance, automotive, and cold form-ing manufacturing and amount of sales to all other companies.The sale of aircraft stampings and assemblies led the other classifi-cations throughout the 4-year period.However, the sales of theseproducts never amounted to much more than a third of the Employer'stotal business.The percentages of dollar sales of aircraft parts inrelation to the Employer's total dollar sales was approximately 30, 33,28.5,'and 22 for the years 1952, 1953, 1954, and 1955, respectively.Inaddition, dies, jigs, and fixtures sold to aircraft manufacturersamounted to approximately 3 percent, 2.7 percent, 4.1 percent and 2.8percent of the Employer's total dollar sales for the 1952-55 period.Adding these 2 groups of figures together, the percentages for therespective years are approximately 33, 36, 32.5, and 25.The percentageof the Employer's employees engaged in the manufacture of aircraft8 JosephAronauer, Incorporated,106 NLRB 1382.4Prepared by the Technical Committee on Industrial Classification in the Bureau ofthe Budget, the manual, "is intended primarily as an aid in securing uniformity andcomparability in the presentation of Statistical data collected by various agencies of theUnited States Government. . . .°Republic Aviation Corp.,109 NLRB 569.°General Motors Corporation,102 NLRB 1140. HEINTZ MANUFACTURING COMPANY185'stampings and assemblies, and dies, jigs, and fixtures sold to firms inthe aircraft industry ranged from approximately one-third to two-'fifths of the Employer's total workforce during the 4 years.The percentage of the Employer's total dollarsalesderived fromthe sale of automotive parts and of dies, jigs, and fixtures to com-panies in the automotive industry never rose above 7.5 percent duringthe 4-year period and the percentage of the employees working in theabove operations was never more than 7 percent.The bulk (between 50 and 60 percent) of the Employer's total salesand employee complement, as the Petitioner contends, apparently fellinto the metal stamping and miscellaneous fabricating industry duringthis period.Accordingly, we find the Employer is not primarilyengaged in the manufacture of aircraft or automotive parts and,therefore, the bargaining practices of those industries are not appli-cable to the instant case.'In order to show prevailing bargaining practices in the metalstamping and miscellaneous fabricating industries, the Petitionerintroduced into evidence a list of contracts between it and employersin those industries.The list contains 80 contracts in effect during1953 and 89 in operation during 1955.They showed that over 50 per-cent of the employees working under suchagreements were coveredby contracts with terms of 3 or more years.On the other hand, theIntervenor exhibited a list of26 agreementsobtainedfrom the Bureauof Labor Statistics.Only a small proportion, approximately 15 per-cent, of the employees covered by contracts in thislist were subject to3-year -agreements.'There was no other evidence showing either thetotal number of employers in these industries or the percentage withwhich the Petitioner had contracts.We find on these facts, and upon the entire record in this case, thatthe evidence does not adequately establish that a substantial por-tion of the metal stamping or miscellaneous fabricatedindustries iscovered by contracts of 3 years' duration.9We find, therefore, thatthe 1953 contract was of unreasonable duration and that the contractexecuted August 13, 1955, between the Employer and the Intervenorwas not a premature extension thereof and is a bar to this proceeding.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]MEMBERSRODGERSandBEANtook no part in the consideration of theabove Decision and Order.7The BuddCompany,111 NLRB 457;Royal Jet,Incorporated,113 NLRB 1064.8The Employer introduced into evidence a list of contracts for the years 1953, 1954,and 1955, among companies engaged in metal manufacturing in the Philadelphia area.The firms are not listed according to standard industrial classifications,but rather bymembership in the "Metal Manufacturers'Association of Philadelphia,"which admitstomembership any company in the areamanufacturinga productor a part which usesmetal.Some of these are basic steel operations.In arriving at our decision in this case,we have not relied upon this list.9 Joseph Aronauer,Incorporated,supra.